—Appeal from an order of the Family Court of Rensselaer County (Griffin, J.), entered February 22, 1994, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 7, to adjudicate respondent a person in need of supervision.
Respondent appeals from an order adjudicating him a person in need of supervision and placing him on probation for a period of one year. Respondent contends that the petition should be dismissed because it violated Family Court Act § 732 (a) by failing to set forth specific allegations of misconduct so as to provide him with sufficient notice of the nature of the conduct underlying the petition that would allow him to *814prepare a defense. Notably, this Court had been informed by the Rensselaer County Attorney’s office that petitioner concedes the relief requested by respondent. In light of this circumstance and our own review of the record, we accordingly reverse the adjudication order and dismiss the petition.
. Cardona, P. J., White, Casey and Peters, JJ., concur. Ordered that the order is reversed, on the law, without costs, and petition dismissed.